 



Exhibit 10-s-1
NON-EMPLOYEE DIRECTORS’ COMPENSATION SUMMARY
     Our non-employee directors receive a retainer at the rate of $100,000 per
year for service on our board of directors, payable in cash (in quarterly
installments of $25,000 at the beginning of each quarter). This structure is
effective December 29, 2007 for existing directors and is effective upon
appointment for any new director (prorated as appropriate).
     Under the 2006 Long-Term Incentives Plan, which has been approved by our
shareowners and amended by the Board of Directors (the “Plan”), each director
has the option each year to determine whether to defer all or any part of the
cash portion of his or her retainer by electing to receive additional restricted
stock units of our common stock valued at the Fair Market Value (as defined in
the Plan) on the date the cash portion of the retainer payment would otherwise
be paid.
     Under the Plan, each non-employee director upon election as a director is
granted an award of restricted stock units of our common stock determined by
dividing $200,000 by the Fair Market Value on the date of such initial
appointment. In addition, each non-employee director is granted an award of
restricted stock units of our common stock on an annual basis immediately after
each annual meeting of our shareowners beginning with the shareowners’ meeting
following the first anniversary of Board service. Such award is determined by
dividing $100,000 by the Fair Market Value on the date of the shareowners’
annual meeting.
     An Audit Committee annual fee is paid to the Audit Committee Chairman at a
fixed annual rate of $10,000 and the other Audit Committee members (excluding
the Chairman) at a fixed rate of $5,000 each to be paid in cash (quarterly in
advance). Each Audit Committee member (including the Chairman) has the option
each year to determine whether to defer all or

 



--------------------------------------------------------------------------------



 



any part of his or her Audit Committee annual fee by electing to receive
additional restricted stock units of our common stock valued at the Fair Market
Value on the date the cash retainer payment would otherwise be paid.

 